Where a habeas corpus proceeding is brought by a person under sentence, it is the appropriate remedy only when the court is without jurisdiction in making the order, rendering the judgment, or passing sentence by virtue of which the party is imprisoned, so that such order, judgment, or sentence is not merely erroneous, but is absolutely void.
                      No. 15616. NOVEMBER 13, 1946.
Willis Barnes, by next friend, procured a writ of habeas corpus. He was under sentence of electrocution for murder. Upon the hearing he sought to establish that he was insane at the time of the commission of the crime, at the time of his trial, and at the hearing of the habeas corpus proceeding. The trial court remanded him to *Page 525 
the warden. He had been convicted of murder by the jury, a motion for new trial was overruled, and the judgment affirmed by this court in Barnes v. State, 200 Ga. 402 (37 S.E.2d 141). Subsequently he was examined by a sanity commission appointed by the Governor, which found against his insanity.
The attorney for the plaintiff in error very frankly admits in his brief: "I predicated the petition on grace and mercy, rather than on law. . . I am at a loss to know or to suggest any legal basis upon which this case might be reversed unless . . mercy may be extended to this unfortunate man." This is a court alone for trial and correction of errors of law. Constitution of 1945, article 6, section 2, paragraph 4 (Code, Ann. Supp., § 2-3704). While the brief filed by the attorney for the plaintiff in error glistens with philosophy, the record discloses no error of law. "Where a habeas corpus proceeding is brought by a person under sentence, it is the appropriate remedy only when the court is without jurisdiction in making the order, rendering the judgment, or passing sentence by virtue of which the party is imprisoned, so that such order, judgment, or sentence is not merely erroneous, but is absolutely void." Stewart v. Sanders,199 Ga. 497 (1) (34 S.E.2d 649).
Judgment affirmed. All the Justices concur.